Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-12 and 14-28 allowed.
            The following is an examiner’s statement of reasons for allowance: 
           Applicant’s arguments, see pages 13-18 of the response, filed 02/17/2022, with respect to the rejection(s) of claims 1, 3-9, 11-25 under35 U.S.C. 103 as being unpatentable over Hudson (US 9543148 BI) in view of Altamirano (US 2013/0164657 Al) or Huang (US 2021/0057569 Al) as evidenced by Jeon (US 2016/0013070 Al) (particularly the argument that 
 Hudson does not disclose a concurrent etching step during which the protective layer is fully removed, as recited in each of amended independent claims 1 and 14 because Hudson discloses a process that includes “punching through” the mask shrink layer at the bottom of patterned features, while maintaining the mask shrink layer on the sidewalls rather than fully remove the mask shrink layer during etching, Hudson does not discloses forming a protective layer over a patterned mask layer and exposed regions of an etchable layer of a substrate such that the protective layer protects the patterned mask layer, the protective layer includes a first thickness measured from upper surfaces of the patterned mask layer and a second thickness measured from exposed surfaces of the exposed regions, wherein the first thickness  is greater than the second thickness and the first thickness is between about 1mm and about 10 nm”, as recited in claim 9, because Hudson does not disclose or render it obvious to modify the relative thickness of the mask shrink layer at the bottom of the patterned feature relative to the thickness of the mask shrink layer on top of the patterned mask layer) have been fully considered and are persuasive.  The rejection(s) of claims 1, 3-9, 11-25 under35 U.S.C. 103, as set forth in the office action dated 12/13/2021 has been withdrawn. 
   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471. The examiner can normally be reached 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAN VINH/Primary Examiner, Art Unit 1713